         Case 1:19-cv-11314-PBS Document 97 Filed 12/26/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 GILBERTO PEREIRA BRITO, FLORENTIN
 AVILA LUCAS, and JACKY CELICOURT,
 individually and on behalf of all those
 similarly situated,

                        Plaintiff-Petitioners,
                                                                   Case No. 19-11314-PBS
                v.

 WILLIAM BARR, et al.,

                        Defendant-Respondents.



                                     NOTICE OF APPEAL

       Notice is hereby given that Plaintiff-Petitioners Gilberto Pereira Brito, Florentin Avila

Lucas, and Jacky Celicourt, individually and on behalf of all those similarly situated, including on

behalf of all classes certified herein, hereby appeal to the United States Court of Appeals for the

First Circuit from the Declaratory Judgment and Permanent Injunctions entered in this action on

November 27, 2019.

       The Court granted petitioners’ motion for class-wide summary judgment in almost all

respects, including requiring the government to bear the burden of proof in immigration bond

hearings for people detained pursuant to 8 U.S.C. §1226(a), requiring proof of dangerousness by

clear and convincing evidence in such bond hearings, and requiring consideration of ability to pay

and alternative conditions of release. Petitioners appeal insofar as the Court held that people

detained pursuant to 8 U.S.C. §1226(a) are entitled to receive a bond hearing at which the

government must prove risk of flight by a preponderance of the evidence, rather than by clear and

convincing evidence (as petitioners had argued).
         Case 1:19-cv-11314-PBS Document 97 Filed 12/26/19 Page 2 of 4



       In addition, petitioners note that, within this Circuit, the government has appealed

judgments in two individual habeas corpus actions that also address the burden and standard of

proof for immigration bond hearings under 8 U.S.C. §1226(a). Those appeals are currently

pending. See Doe v. Tompkins, No. 19-1368 (1st Cir.); Hernandez Lara v. Lyons, No. 19-2019

(1st Cir.). This appeal will make it possible for the two classes certified by the Court—which

include hundreds of people impacted by the government’s unconstitutional bond procedures—to

have an opportunity to be heard on these issues as they are considered by the Court of Appeals.



 Dated: December 26, 2019                     Respectfully submitted,

                                              GILBERTO PEREIRA BRITO,
                                              FLORENTIN AVILA LUCAS, and JACKY
                                              CELICOURT, individually and on behalf of
                                              all those similarly situated,

                                              By their attorneys,


                                              /s/ Susan M. Finegan
                                              Susan M. Finegan (BBO # 559156)
                                              Susan J. Cohen (BBO # 546482)
                                              Andrew Nathanson (BBO # 548684)
                                              Mathilda S. McGee-Tubb (BBO # 687434)
                                              Ryan Dougherty (BBO # 703380)
                                              Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
                                              P.C.
                                              One Financial Center
                                              Boston, MA 02111
                                              (617) 542-6000
                                              smfinegan@mintz.com
                                              sjcohen@mintz.com
                                              annathanson@mintz.com
                                              msmcgee-tubb@mintz.com
                                              rtdougherty@mintz.com

                                              Matthew R. Segal (BBO # 654489)
                                              Daniel McFadden (BBO # 676612)
                                              Adriana Lafaille (BBO # 680210)

                                               2
Case 1:19-cv-11314-PBS Document 97 Filed 12/26/19 Page 3 of 4



                             American Civil Liberties Union
                             Foundation of Massachusetts, Inc.
                             211 Congress Street
                             Boston, MA 02110
                             (617) 482-3170
                             msegal@aclum.org
                             dmcfadden@aclum.org
                             alafaille@aclum.org

                             Gilles R. Bissonnette (BBO # 669225)
                             Henry R. Klementowicz (BBO # 685512)
                             SangYeob Kim (N.H. Bar No. 266657)*
                             AMERICAN CIVIL LIBERTIES UNION
                             FOUNDATION OF NEW HAMPSHIRE
                             New Hampshire Immigrants’ Rights Project
                             Concord, NH 03301
                             Tel.: 603.333.2081
                             gilles@aclu-nh.org
                             henry@aclu-nh.org
                             sangyeob@aclu-nh.org

                             Michael K. T. Tan*
                             ACLU FOUNDATION IMMIGRANTS’
                             RIGHTS PROJECT
                             125 Broad Street, 18th Floor
                             New York, New York 10004
                             Tel: 212-549-2660
                             mtan@aclu.org
                             *Admitted pro hac vice

                             Attorneys for Petitioners




                              3
          Case 1:19-cv-11314-PBS Document 97 Filed 12/26/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants, if any, on

December 26, 2019.



                                                /s/ Susan M. Finegan
                                                Susan M. Finegan


95014041v.2




                                                 4
